DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
This reissue application was filed after September 16, 2012; therefore, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.75, and 3.73 are to the current provisions enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.

Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,238,224 (hereinafter, the ‘224 patent) is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Amendments
	The claim amendments of November 6, 2020 do not comply with 37 CFR 1.173(b)-(g).  37 CFR 1.173(d)(1) “The matter to be omitted by reissue must be enclosed in brackets”.  37 CFR 1.173(d)(2) states  “The matter to be added by reissue must be underlined”.  The Applicant is also reminded that 37 CFR 1.173(g) states that all amendments must be made relative to the patent.
The deletions in claims 11, 17, 19 and 20 are shown with strikethroughs. 
Further, claims 21-25 are not underlined.  

Application Data Sheet
The Application Data Sheet filed on November 6, 2020 does not include the Applicant information.

Oath/Declaration
The reissue oath/declaration filed with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.
	The error provided in the declaration of November 6, 2020 is “The applicant wishes to cancel claims 12-16, and 18; amend claims 11, 17, and 19-20, and add new claims 21-25”. 
	MPEP 1414.II.(B) states: “For an application filed on or after September 16, 2012 that seeks to enlarge the scope of the claims of the patent, the reissue oath or declaration must also identify a claim that the application seeks to broaden. A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement. In identifying the error, it is sufficient 
The error provided in the November 6, 2020 declaration does not identify “a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid”.

Claim Rejections - 35 USC § 251
Declaration
Claims 1-11, 17, 19 and 20-25 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Claim Rejections - 35 USC § 251
Recapture
Claims 11, 17 and 19-25 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
MPEP 1412.02 establishes a three-step test for recapture.  The three-step process is as follows:
(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.

Claims 11, 17, 19-25 are broader than patent claims 11-20. Claim 11 has eliminated the limitations “each compartment in the plurality of compartments comprising a pair of arm members in the plurality of identical arm members pivotably mounted to the upper opening of the compartment, each arm member in the pair of arm members comprising a bottom platform extending generally perpendicularly to a longitudinal axis of the arm member, the pair of arm members configured to pivotably adjust to conform to contours of the one of the plurality of beverage storing cups stored therein with the bottom platforms of the pair of arm members in contact with a bottom of the stored beverage storing cup; and a plurality of boomerang-shaped 
Therefore step 1 of the three-step test is met for claims 11, 17, 19-25.  

The step of determining whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution includes two sub-steps.  The first sub-step is to determine whether the applicant surrendered any subject matter in the prosecution of the original application.  MPEP 1412.02 defines surrendered subject matter as a claim limitation that was originally relied upon by applicant in the original prosecution to make the claims allowable over the art.  
MPEP 1412.02(I)(B)(1)(A) states “[w]ith respect to whether applicant surrendered any subject matter, it is to be noted that a patent owner (reissue applicant) is bound by the argument that applicant relied upon to overcome an art rejection in the original application for the patent to be reissued, regardless of whether the Office adopted the argument in allowing the claims. Greenliant Systems, Inc. v. Xicor LLC, 692 F.3d 1261, 1271, 103 USPQ2d 1951, 1958 (Fed. Cir. 2012).  As pointed out by the court, ‘[i]t does not matter whether the examiner or the Board adopted a certain argument for allowance; the sole question is whether the argument was made.’ Id.”

During the prosecution of the ‘224 patent (in SN 15/604,561), the Examiner rejected the claims over Veilleux in view of Gundelach.  The Applicant responded with arguments and amendments.  The Applicant amended claim 1 as follows:
A cup holder storage apparatus with enhanced stability for use in securing a plurality of beverage storing cups, the cup holder storage apparatus configured to be supported by a thumb, fingers and a radius bone in an arm of a user, the cup holder storage apparatus comprising: a tray comprising a top surface, a bottom surface opposite the top surface, a in a central portion of the tray and a plurality of compartments, each compartment in the plurality of compartments comprising an upper opening configured to receive one of the plurality of beverage storing cups; [[and]] a plurality of identical arm members coupled to the tray, each compartment in the plurality of compartments comprising a pair of arm members in the plurality of identical arm members pivotably mounted to the upper opening of the compartment, each arm member in the pair of arm members comprising a bottom platform extending generally perpendicularly to a longitudinal axis of the arm member, the pair of arm members configured to pivotably adjust to conform to contours of the one of the plurality of beverage storing cups stored therein with the bottom platforms of the pair of arm members in contact with a bottom of the stored beverage storing cup; and a plurality of boomerang-shaped gutters coupled to the arm members in the plurality of identical arm members, a pair of boomerang-shaped gutters in the plurality of boomerang-shaped gutters coupled to each arm member in the plurality of identical arm members and extending from a portion proximate the upper opening of the compartment to the bottom platform of the arm member, the pair of boomerang-shaped gutters on each arm member in the plurality of arm members being separated by a distance that decreases from the portion proximate the upper opening to the bottom platform of the arm member; wherein the tray is configured to receive the thumb of the user through the 
New claim 11 also included the details regarding the boomerang-shaped gutters.
Further, the Applicant argued that the prior art did not disclose the plurality of boomerang-shaped gutters and the details of the boomerang-shaped gutters.
The Examiner then rejected the claims under 35 USC 112(a) for lack of written description in the specification. The Applicant abandoned SN 15/604,561 and filed SN 16/107,190 as a CIP to add the written description for support for the boomerang-shaped gutters.
any of the limitations added to the claims to make them allowable.   
  
Therefore, the limitations of the boomerang-shaped gutters coupled to each arm member are limitations which are considered surrendered subject matter.

The second sub-step is to determine whether any of the broadening of the reissue claims is in the area of the surrendered subject matter. The examiner must analyze all of the broadening aspects of the reissue claims to determine if any of the omitted/broadened limitation(s) are directed to limitations relied upon by applicant in the original application to make the claims allowable over the art.   
Claim 11 is being broadened to omit the surrendered subject matter.  
Therefore step 2 of the three-part test is met.
MPEP 1412.02(I)(B)(1)(B) states “[w]ith respect to the “second step” in the recapture analysis, it is to be noted that if the reissue claim(s), are broadened with respect to the previously surrendered subject matter, then recapture will be present regardless of other unrelated narrowing limitations. In the decision of In re Mostafazadeh, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011), the Federal Circuit stated:
[T]he recapture rule is violated when a limitation added during prosecution is eliminated entirely, even if other narrowing limitations are added to the claim. If the added limitation is Id. at 1361.”
Therefore, the third step of the analysis does not need to be performed for claim 11
Therefore, claims 11, 17 and 19-25 improperly recapture surrendered subject matter.

Claims 11, 17 and 19-25 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based.

Claim Objections
Claims 11, 17 and 19-25 are objected to because of the following informalities:  
In claim 11, line 9, “arm” should be --an arm--;
In claim 11, line 27, “trough” should be --through--.  
Claims 17 and 19-25 are objected to due to their dependency on claim 11.
Appropriate correction is required.

Claim Rejections - 35 USC §§ 102,103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 11, 17 and 19-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamre (US Patent No. 7,000,799).
Regarding claim 11, Hamre discloses a cup holder storage apparatus (Figs. 7 and 8) with enhanced stability for use in securing a plurality of beverage storing cups (86), the cup holder storage apparatus configured to be supported by a user (Fig. 7), the cup holder storage apparatus comprising: a tray (70) comprising a top surface, a bottom surface opposite the top surface, a thumb hole (100) in a central portion of the tray and a plurality of compartments (86), each compartment in the plurality of compartments comprising an upper opening configured to receive one of the plurality of beverage storing cups (Fig. 8); an arm receiving channel (Fig. 7) formed at a bottom surface of the tray, the arm receiving channel defined as a space between at least two compartments (Fig. 7); wherein the tray is configured to receive a thumb of the user through the thumb hole to permit an arm and a hand of the user to extend through the arm receiving channel and contact the bottom surface of the tray to support the cup holder storage apparatus and any of the plurality of beverage storing cups (Fig. 7).
Regarding claim 17, Hamre discloses the cup holder storage apparatus of claim 11, wherein the tray further comprises a plurality of gutters (84) extending along a top outer edge of the tray, each gutter connecting adjacent compartments in the plurality of compartments of the tray (Figs. 7 and 8).

Regarding claim 20, Hamre discloses the cup holder storage apparatus of claim 11, wherein the tray is configured to permit the index finger of the user to extend radially from the thumb hole in the tray in space between a pair of adjacent compartments in the plurality of compartments in any one of the 0, 90, and 180 degree positions.
Regarding claim 21, Hamre discloses the cup holder storage apparatus of claim 11, wherein each compartment in the plurality of compartments comprises a bottom surface (90) for supporting one of the plurality of beverage storing cups (Fig. 8).
Regarding claim 22, Hamre discloses the cup holder storage apparatus of claim 11, wherein the compartments in the plurality of compartments are symmetrically disposed about the thumb hole (Fig. 7), and wherein the cup holder storage apparatus comprises four compartments (Fig. 7).
Regarding claim 23, Hamre discloses the cup holder storage apparatus of claim 11, wherein each compartment in the plurality of compartments is configured to expand (via slit 92) to accommodate a beverage storing cup disposed therein.
Regarding claim 24, Hamre discloses the cup holder storage apparatus of claim 23, wherein each compartment in the plurality of compartments includes an opening (92) to aid the expansion when accommodating beverage storing cup.

Claims 11, 17 and 19, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kays (US Patent Des. 349,425).
Regarding claim 11, Kays discloses a cup holder storage apparatus (Fig. 28) with enhanced stability for use in securing a plurality of beverage storing cups, the cup holder storage apparatus configured to be supported by a user (Fig. 30), the cup holder storage apparatus comprising: a tray (Fig. 28) comprising a top surface, a bottom surface opposite the top surface, a thumb hole (Fig. 29) in a central portion of the tray and a plurality of compartments, each compartment in the plurality of compartments comprising an upper opening configured to receive one of the plurality of beverage storing cups (Fig. 28); an arm receiving channel (Fig. 28) formed at a bottom surface of the tray, the arm receiving channel defined as a space between at least two compartments (Fig. 30); wherein the tray is configured to receive a thumb of the user through the thumb hole to permit an arm and a hand of the user to extend through the arm receiving channel and contact the bottom surface of the tray to support the cup holder storage apparatus and any of the plurality of beverage storing cups.
Regarding claim 17, Kays discloses the cup holder storage apparatus of claim 11, wherein the tray further comprises a plurality of gutters (Fig. 29) extending along a top outer edge of the tray, each gutter connecting adjacent compartments in the plurality of compartments of the tray.
Regarding claim 19, Kays discloses the cup holder storage apparatus of claim 11, wherein the thumb hole in the tray comprises a symmetrical shape (Fig. 28).
Regarding claim 21, Kays discloses the cup holder storage apparatus of claim 11, wherein each compartment in the plurality of compartments comprises a bottom surface (Fig. 29) for supporting one of the plurality of beverage storing cups.
.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kays.
Regarding claim 20, Kays discloses the cup holder storage apparatus of claim 11, wherein the tray is configured to permit the index finger of the user to extend radially from the thumb hole in the tray in space between a pair of adjacent compartments in the plurality of compartments in any one of the 0, 90, and 180 degree positions (Fig. 30). Kays shows a slanted thumb holder. It would have been obvious to one of ordinary skill in the art to have a thumb hole without a slanted opening as it is a known configuration for an opening in a tray and it would have yielded a predictable result.

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kays in view of Vigue (US Patent No. 5,096,065).
Regarding claims 23 and 24, Kays discloses the cup holder storage apparatus of claim 11. Kays does not disclose that each compartment in the plurality of compartments is configured to expand to accommodate a beverage storing cup disposed therein. Vigue discloses a tray with a plurality of compartments which are configured to expand to accommodate a beverage storing cup (Fig. 5); wherein the compartments include an opening (21) to aid the expansion when accommodating the beverage storing cup. It would have been obvious to one of ordinary skill in the art to make the compartments in the manner taught by Vigue since it is a known structure for a beverage storing cup compartment.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Corvetti (US Patent No. 3,504,832) discloses a serving tray with an arm receiving channel. Govatsos (US Patent No. 3,501,080), Martelli (US Patent No. 3,410,437), Brickley (US Patent No. 5,697,512) and Wawrzyniak (US Patent No. 5,634,568) disclose trays for holding articles with gutters which allow the compartment to expand and contract. Coe (US Patent No. 3,005,584) disclose a tray with multiple storage compartments and a thumb hole in a central portion of the tray. Goren (US 2008/0164177) disclose a tray with storage compartments and an arm/hand receiving channel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L ENGLE whose telephone number is (571)272-6660. The examiner can normally be reached Monday- Friday 7:30 am-4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICIA L ENGLE/
Patent Reexamination Specialist
Art Unit 3993



Conferee: /dor/ /E.D.L/                                     SPRS, Art Unit 3993